                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICO LAMONT BIAS,                                  )
# 54904-037,                                       )
                                                   )
                         Petitioner,               )
                                                   )
          vs.                                      )       Case No. 20-cv-014-SMY
                                                   )
U.S.A.,                                            )
                                                   )
                         Respondent.               )

                             JUDGMENT IN A CIVIL CASE

          This action came before the Court, District Judge Staci M. Yandle, for consideration of the

Habeas Corpus Petition (Doc. 1), filed pursuant to 28 U.S.C. § 2241. The Court has rendered the

following decision:

          IT IS ORDERED AND ADJUDGED that pursuant to the Memorandum and Order

entered by this Court, the Petition is DENIED. This action is DISMISSED with prejudice.

Judgment is entered in favor of Respondent and against Petitioner.

          DATED: March 30, 2020

                                        MARGARET M. ROBERTIE, CLERK of COURT

                                               By: s/ Tanya Kelley___
                                                      Deputy Clerk

APPROVED: s/ Staci M. Yandle_________
          STACI M. YANDLE
          United States District Judge
